ULYSSES ROBINSON, JR.,                   )
                                         )
      Claimant-Respondent,               )
                                         )
vs.                                      )     Nos. SD35649 & 35650
                                         )      CONSOLIDATED
THE LOXCREEN COMPANY, INC.,              )
                                         )     Filed: April 16, 2019
      Employer-Appellant,                )
                                         )
and TREASURER OF THE STATE OF            )
MISSOURI AS CUSTODIAN OF THE             )
SECOND INJURY FUND,                      )
                                         )
      Appellant.                         )


  APPEAL FROM THE LABOR AND INDUSTRIAL RELATIONS COMMISSION


AFFIRMED

      The Loxcreen Company ("Employer") appeals the final award granting

permanent partial disability benefits and future medical expenses to its former

employee, Ulysses Robinson, Jr. ("Claimant"), by the Labor and Industrial

Relations Commission ("the Commission"), which stemmed from a 2007 work

accident. The Second Injury Fund ("the Fund") appeals Claimant's award of

permanent total disability benefits. Employer raises four points on appeal, and the

Fund raises one. Finding no merit in either Employer's or the Fund's points, we

affirm the award of the Commission.
                                   Standard of Review

       Appeals of the Commission's decision are governed by the Missouri

Constitution and § 287.495.1 "On appeal, this Court reviews the Commission's

decision to determine if it is 'supported by competent and substantial evidence

upon the whole record.'" Johme v. St. John's Mercy Healthcare, 366 S.W.3d
504, 509 (Mo. banc 2012) (quoting Mo. Const. Art. V, § 18); see also Hampton v.

Big Boy Steel Erection, 121 S.W.3d 220, 222-23 (Mo. banc 2003). On appeal,

the Court:

       may modify, reverse, remand for rehearing, or set aside the award
       upon any of the following grounds and no other:

       (1) [t]hat the [C]ommission acted without or in excess of its
           powers;

       (2) [t]hat the award was procured by fraud;

       (3) [t]hat the facts found by the [C]ommission do not support the
           award; [or]

       (4) [t]hat there was not sufficient competent evidence in the record
           to warrant the making of the award.

§ 287.495.1. The workers’ compensation laws are to be strictly construed.

§ 287.800.1. In reviewing a decision of the Commission, this Court reviews the

"findings of the Commission and not those of the [Administrative Law Judge]"

("ALJ"). Lawrence v. Anheuser Busch Cos. Inc., 310 S.W.3d 248, 250 (Mo.

App. E.D. 2010).

       In each of Employer's four points, Employer asks this Court to reverse the

Commission's award based on a lack of "competent and substantial evidence,"


1All statutory references are to RSMo as amended and effective through November 2, 2007, the
date of Claimant's injury, unless otherwise indicated. See Lankford v. Newton County, 517
S.W.3d 577, 583 n.7 (Mo. App. S.D. 2017).

                                               2
thereby invoking the standard set forth in § 287.495.1(4).2 "A section 287.495.1(4)

challenge succeeds only in the demonstrated absence of sufficient competent

substantial evidence; evidence contrary to the award of the Commission,

regardless of quantity or quality, is 'irrelevant.'" Nichols v. Belleview R-III

School Dist., 528 S.W.3d 918, 922 (Mo. App. S.D. 2017) (quoting Hornbeck v.

Spectra Painting, Inc., 370 S.W.3d 624, 629 (Mo. banc 2012)). "Sufficient

competent evidence is a minimum threshold" and can be satisfied by the testimony

of one witness, even if there is contradictory testimony from other witnesses.

Nichols, 528 S.W.3d at 922. Essentially, Employer and the Fund argue that the

Commission erred by not adopting their view of the conflicting evidence. While we

examine the whole record, we must still defer to the Commission's determinations

in resolving conflicting medical testimony given by expert witnesses. Armstrong

v. Tetra Pak, Inc., 391 S.W.3d 466, 470-71 (Mo. App. S.D. 2012).

        Here, the Commission's decision to grant compensation is not contrary to

the overwhelming weight of the evidence and is affirmed.

                                          Background

        In November 2007, Claimant was injured in a work accident involving a

metal dolly stacked with over 2,000 pounds of weight. Claimant was on an incline

coming out of a truck, and lost control of the dolly. Claimant was trapped between

a boom3 and the dolly, so he jumped over the dolly to keep it from falling on him.

He tripped and fell "face forward," hit his head on the concrete, and passed out.


2 Claimant did not file a brief in this case. This Court, therefore, does not have the benefit of any

argument Claimant would have presented. Jordan v. City of Centerville, 119 S.W.3d 214, 217
n.4 (Mo. App. S.D. 2003).
3 Claimant described the "boom" as "[a]n extension that they use to off-load and load the metal . . .

when it's extended too long."

                                                  3
Claimant's hands were under his body when he fell, and he was not able to brace

his fall at all. Both of Claimant's knees, along with his whole body, hit the concrete.

When he regained consciousness, he was not immediately able to move.

          Claimant filed a claim for permanent total disability for injuries to his head,

right side of face, right eye, right shoulder, hands, left hip, and left knee.4 A

hearing was held before an ALJ in which Claimant was the only live witness. The

remainder of the evidence at the hearing consisted of deposition testimony and

reports from various experts, including Dr. David Volarich ("Dr. Volarich") on

behalf of Claimant, and Doctors Robert Bernardi and Michael Nogalski on behalf of

Employer. The ALJ determined that the work accident was not the prevailing

factor in causing the injuries to Claimant's left hip, left knee, back, right shoulder,

and right wrist. The ALJ decided that Claimant did not need additional medical

care, and did not find the Fund liable.

          On review, the Commission entered its award, modifying the ALJ's award as

to: (1) medical causation; (2) permanent partial and permanent total disability; (3)

future medical care; (4) the liability of the Fund; and 5) attorney's fees. The

Commission found the testimony of Claimant's medical examiner, Dr. Volarich, to

be "persuasive" in his findings as to causation. The Commission found Claimant to

be permanently partially disabled as a result of the work accident to the extent of:

          5% of the body as a whole referable to the head; 25% of the right
          upper extremity at the 232 week level (combined shoulder and
          wrist); 25% of the left lower extremity at the 207 week level
          (combined hip and knee); and 5% of the body as a whole referable
          to the low back.



4   This claim was later amended to include both knees.

                                                  4
        Regarding the Fund's liability, the Commission further relied on the opinion

of Dr. Volarich. The Commission concluded that Claimant's preexisting medical

conditions,5 combined with his current injuries and disabilities rendered Claimant

totally disabled. Accordingly, the Commission found the Fund liable for

permanent total disability benefits. It also awarded Claimant the costs of future

medical care related to the effects of Claimant's work injury.

                                   Claims by Employer

        Each of Employer's four points on appeal allege, for various reasons, that

the Commission's award "is not supported by competent and substantial evidence,"

thus seeking this Court's review under § 287.495.1(4). The standard of review for

this type of challenge requires that Employer engage in a specific analytical

process. Employer, as an appellant, must:

        1. Identify a factual proposition necessary to sustain the
           Commission's result;

        2. Marshal all evidence in the record supporting that factual
           proposition, subject to the Commission's authorized factual and
           credibility determinations, explicit or implicit, and viewing the
           record objectively where there were no explicit or implicit
           findings;

     3. Demonstrate why the evidence from the second step lacks
        sufficient probative force on the issues, such that the
        Commission could not have reasonably believed the factual
        proposition set forth in step one.
Nichols, 528 S.W.3d at 927-28; see also Maryville R-II Sch. Dist. v. Payton,

516 S.W.3d 874, 881 (Mo. App. W.D. 2017) (recognizing multi-step analysis);


5Claimant suffered from a "multitude of preexisting permanent partially disabling conditions which
constituted a hindrance to employment," including: "left elbow cubital tunnel syndrome with a
carpal tunnel release; right elbow cubital tunnel syndrome without surgery; right wrist carpal
tunnel syndrome without surgery; right shoulder impingement with partial rotator cuff tear; right
knee degenerative arthritis; and left shoulder separation."


                                                5
Brune v. Johnson Controls, 457 S.W.3d 372, 377 (Mo. App. E.D. 2015).

"[A]dherence to this analytical formula is mandatory . . . because it reflects the

underlying criteria necessary for a successful challenge – the absence of any such

criteria, even without a court-formulated sequence, dooms an appellant's

challenge." Nichols, 528 S.W.3d at 928 (emphasis added). A § 287.495.1(4)

challenge will succeed only in the "absence of sufficient competent evidence[.]" Id.

at 929.

       Employer does not recognize nor attempt to follow the required analytical

process set forth in Nichols, in any of Employer's points on appeal. Employer

does not clearly lay out a factual proposition, marshal all the evidence that

supports it, and then demonstrate why that evidence lacks "sufficient probative

force on the issues." Id. at 927-28.

       For example, in point 1, Employer acknowledges that the Commission found

Dr. Volarich's opinion on causation to be persuasive, and then proceeds to marshal

the evidence contrary to Dr. Volarich's opinion. In this manner, Employer's failure

to apply the correct analytical process is clear. If the evidence before the

Commission supports either of two findings, this Court is bound by the

Commission's decision, and it is "irrelevant that there is supportive evidence for

the contrary finding." Hornbeck, 370 S.W.3d at 629 (quoting Pulitzer Pub.

Co. v. Labor & Indus. Relations Comm'n, 596 S.W.2d 413, 417 (Mo. banc

1980)); Jefferson City Country Club v. Pace, 500 S.W.3d 305, 312 (Mo. App.

W.D. 2016).

       Similarly, in points 2, 3 and 4, Employer challenges the award as not

supported by "competent and substantial evidence" by focusing on evidence

                                           6
contrary to the award and isolated statements within the award that Employer

alleges undermine the Commission's decision. Employer "effectively ignor[es]

proof" that supports the Commission's award, and in doing so, strips its "argument

of any analytical or persuasive value." Custom Eng'g Servs. v. Odum, No.

SD35638, 2019 WL 1109672, at *2 (Mo. App. S.D. Mar. 11, 2019); see Jordan v.

USF Holland Motor Freight, Inc., 383 S.W.3d 93, 95 (Mo. App. S.D. 2012).

       Employer's points 1-4 are denied.

                       Claims by the Second Injury Fund

       Section 287.220 "imposes liability on the Fund in certain cases of

permanent disability when there is a preexisting disability." Lawrence v.

Treasurer of State – Custodian of 2nd Injury Fund, 470 S.W.3d 6, 13 (Mo.

App. W.D. 2015). The Fund argues that Claimant's failure to prove he suffered

disability as a result of his work accident means that he is not entitled to

permanent total disability benefits from the Fund.

       To its credit, the Fund properly recognizes the applicable analytical process

that governs our standard of review. As this Court has noted, this analytical

sequence "hinge[s] on the probative value of the evidence supporting the award of

the Commission." Nichols, 528 S.W.3d at 928 n.16.

       The factual proposition that the Fund disputes is the Commission's

following statement:

       We find Dr. Volarich persuasive in his findings that the fall on
       November 2, 2007 was "the substantial contributing factor as well
       as the prevailing or primary factor causing the right facial
       contusion, the right eye traumatic iritis, the right shoulder internal
       derangement that required two surgical repairs, the aggravation of
       the right wrist carpal tunnel syndrome that required surgical repair,
       the left hip bursitis, the left knee internal derangement that

                                           7
        required surgical repair, the back pain syndrome secondary to
        abnormal weight bearing that required conservative treatments."

        Next, the Fund states the only evidence supporting the accident as the

prevailing factor in Claimant's injuries was Dr. Volarich's opinion. The Fund states

that the Commission relied on "conjecture and its own assumptions" in making its

award, and that the Commission ignored competent and undisputed testimony of

unimpeached witnesses. It concludes that "the contrary evidence overwhelms the

supportive evidence."

        The Fund spends the bulk of its argument pointing out the medical evidence

that it claims contradicts the Commission's decision, and in doing so,

underrepresents the supportive evidence that favors the award. In this manner,

the Fund fails to properly consider the legal challenge made on the basis that the

award lacks substantial and competent evidence: that it will only succeed "in the

demonstrated absence of sufficient competent substantial evidence; evidence

contrary to the award of the Commission, regardless of quantity or quality, is

'irrelevant.'" Nichols, 528 S.W.3d at 922 (quoting Hornbeck, 370 S.W.3d at

629).

        The Fund points to statements in the Commission's award—that Claimant's

increase in symptoms was not "merely coincidence" and that it was plausible that

an "unidentified cervical neurological disorder" may be the cause of "much" of

Claimant's symptoms—as evidence that the Commission impermissibly imposed its

lay opinions in lieu of physicians' conclusions. The Fund's argument, similar to the

Employer's argument, reads portions of the Commission's award in isolation and

ignores that the Commission's decision was based on Dr. Volarich's "persuasive"


                                          8
and "credible" opinion, "corroborated by [his physician's] records and [Claimant's]

surgical history." When faced with contrary medical opinions, as here, the

Commission's decision receives deference. See Gonzales v. Butterball,

L.L.C., 457 S.W.3d 880, 887 (Mo. App. S.D. 2015); Pennewell v. Hannibal

Reg'l Hosp., 390 S.W.3d 919, 924 (Mo. App. E.D. 2013).

      In this case, there is sufficient competent evidence to support the

Commission's award. In addition to the "competent and substantial evidence" of

Dr. Volarich's medical opinion, the Commission also heard Claimant's testimony

describing his work accident as involving a traumatic fall in which he lost

consciousness and was taken to the hospital. The Commission found Claimant to

be "credible in his reports of injury and symptoms despite the limitations of his

education and difficulty in ability to relate a precise mechanism of trauma on the

date of accident." Testimony on facts within a lay person's understanding, such as

that given by Claimant, can constitute substantial evidence that supports an award,

particularly in combination with other medical evidence. See Treasurer of the

State of Mo. v. Majors, 506 S.W.3d 348, 354 (Mo. App. W.D. 2016).

      We conclude that the Commission's award was based on sufficient

competent evidence. The Fund's point on appeal is denied.




                                          9
                                 Decision

     The Commission's award is affirmed.


MARY W. SHEFFIELD, J. – OPINION AUTHOR

JEFFREY W. BATES, J. – CONCURS

WILLIAM W. FRANCIS, JR., P.J. – CONCURS




                                    10